In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00017-CV




       IN THE MATTER OF THE MARRIAGE OF
      RONNIE MAPLES AND LORETTA MAPLES




         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. FA-20-45002




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION

       The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       May 11, 2021
Date Decided:         May 12, 2021




                                               2